Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-13 and 15 are allowed.
Amended claims 1 and 6 now recite “receive a message from the server to initiate a system scan based on the first statistical analysis” and “initiate the system scan in response to receipt of the message.” Examiner agrees that prior art fails to teach the amended claims. 
	Amended claim 11 now recites instructions that cause a processor to collect a first data set starting at a first start time, and “halt collection of the first data set after expiration of a first collection time after the first start time, the first collection time contained in the configuration file.” The instructions also cause the processor to collect a second data set starting at a second start time, and “halt collection of the second data set after expiration of a second collection time after the second start time, the second collection time contained in the configuration file.” Examiner agrees that prior art fails to teach the amended claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHARLES EHNE/Primary Examiner, Art Unit 2113